USDC IN/ND case 1:19-cv-00128-HAB-SLC document 21 filed 01/06/21 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

PAUL BIRCHMAN and                        )
KATHY BIRCHMAN                           )
                                         )
      Plaintiff,                         )
                                         )
v.                                       ) CASE NUMBER: 1:19 CV 0128-HAB
                                         )
UNITED STATES OF AMERICA,                )
                                         )
      Defendant.                         )
________________________________________ )

                                     OPINION AND ORDER

        Before the Court is the Defendant’s Motion to Dismiss Plaintiffs’ Complaint for Failure to

Prosecute (ECF No. 19) filed on November 20, 2020. In the motion and accompanying brief, the

Defendant asserts that the Plaintiffs have failed to prosecute their case or cooperate during

discovery.

        On March 28, 2019, Plaintiffs brought this lawsuit pursuant to the Federal Tort Claims Act,

28 U.S.C. § 2671 et seq., alleging medical malpractice by medical providers at the Veterans

Affairs’ medical centers. Since then, not much has transpired on the docket. Numerous extensions

of the deadlines set out in the September 27, 2019, Report of Parties Planning Meeting have been

granted. (ECF Nos. 12, 13, 18). Plaintiffs failed to respond to discovery forcing Defendant to file

a motion to compel. (ECF No. 15). Plaintiffs did not respond to the motion to compel and on

October 23, 2020, the Magistrate Judge granted the motion to compel and ordered the Plaintiffs,

by November 6, 2020, to fully answer Defendant’s interrogatories and fully respond to the requests

for production of documents served on them on June 17, 2020. (ECF No. 16). Defendant represents

in its current brief that this discovery still remains outstanding.
USDC IN/ND case 1:19-cv-00128-HAB-SLC document 21 filed 01/06/21 page 2 of 2


         Unsurprisingly in light of this history, the Plaintiffs filed no response to the motion to

dismiss. This, in addition to the failure to comply with court-ordered deadlines and participate in

discovery, leads the Court to believe that the Plaintiffs have abandoned their claims and that the

Defendant’s Motion should be granted. Accordingly, the Court now DIRECTS the Plaintiffs to

show cause why this case should not be dismissed for failure to prosecute and failure to comply

with the discovery process. Plaintiffs shall respond no later than January 20, 2021. Failure to

respond will result in the DISMISSAL of this cause pursuant to Fed.R.Civ.P. 37 and Fed.R.Civ.P.

41(b).

         SO ORDERED on January 6, 2021.

                                              s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT
